Citation Nr: 1716920	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had several periods of active duty between September 1980 and August 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the rating for the Veteran's service-connected PTSD to 50 percent, effective February 17, 2010. 

This appeal was before the Board in January 2013 where it was remanded for further evidentiary development.  Specifically, the Agency of Original Jurisdiction (AOJ) was to obtain outstanding medical records and provide the Veteran with an additional VA medical examination.  Thereafter, the claim was to be readjudicated in a Supplemental Statement of the Case.  A review of the record shows that the AOJ has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was also remanded by the Board in the January 2013 decision.  In a May 2013 rating decision, the RO granted entitlement to a TDIU effective July 18, 2011, finding that the Veteran's multiple service-connected disabilities rendered him unemployable.  The record currently available to the Board contains no indication that the Veteran initiated an appeal with respect to the downstream element of effective date.  Moreover, the record does not show, nor has the Veteran contended, that he is unemployable solely due to his service-connected PTSD.  Thus, the issue of entitlement to TDIU is not in appellate status.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).





FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms which cause deficiencies in most areas but not total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the appellant nor his representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.") see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Applicable Law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's PTSD has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14,308 (March 19, 2015).

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Lesser scores reflect increasingly severe levels of mental impairment.  Id. 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

VA medical records from March 2010 to April 2010 demonstrate both group and individual therapy for PTSD symptoms.  In a psychiatric record dated in March 2010, the Veteran presented with complaints of nightmares, intrusive thoughts, irritability, and survival guilt.  He reported that he drank alcohol daily and was not getting along well with his wife.  He related that he tended to isolate from others and avoided social outlets.  It was noted that there was no previous history of suicidal attempts or violent behaviors.  The appellant mentioned that he enjoyed spending time with his sons.  On mental status evaluation, the Veteran was clean and well shaved.  His affect was appropriate and his mood was dysphoric.  He was logic, coherent, and relevant.  He denied any audiovisual hallucinations or suicidal or homicidal ideas.  There were no delusions or flight of ideas detected.  The Veteran's memory was intact and he was oriented to the three spheres.  Additionally, judgment was good and insight was fair.  The treating physician indicated that the Veteran's PTSD symptoms remained chronic and moderately severe.  However, there was no overt psychotic, depressive, or manic symptom detected.  A GAF score of 49 was assigned. 

The Veteran was provided a VA examination in April 2010.  Symptoms reported by the Veteran included intrusive thoughts, nightmares, flashbacks, distress on exposure to reminders, anger-irritability, personality changes, depression, poor sleep and concentration, headaches, and avoidance.  He singled out that his most severe problem was irritability and explosive angers.  The Veteran reported that he almost his wife, has engaged in serious arguments in stores, and displays "road rage."  It was noted that the Veteran had persistent recurrent recollections, recurrent distressing dreams, feeling as if the traumatic event was recurring, and intense distress at exposure to similar event (anxiety and anger outbursts).

Socially, the Veteran was married but separated and lived with his parents.  He has three sons who live with their mother.  Notwithstanding, the Veteran indicated that he still paid for the house and multiple bills.  However, he had become disabled because of his back and was having trouble making ends meet.  The Veteran had 36 credit college hours in Criminal Justice, but found his concentration of multiple problems interfering with his prior plans and goals of getting a degree.  

On mental status examination it was noted that the Veteran's grooming was fair and he was dressed casually.  The examiner documented that the appellant was very tense at several points of the interview.  However, he was oriented to time, place, person, purpose, and condition.  His behavior was appropriate, although very tense and emotional.  The Veteran was cooperative and polite throughout the interview.  With regard to affect and mood, he had and an abnormal constricted and tense affect, which the examiner opined was congruent with the isolative stand and depressed mood reported by the Veteran.  His communication was normal.  The appellant's speech was also normal, although interrupted at by times by sobbing.  Panic attacks, delusions or history of delusions, hallucinations or history of hallucinations, impaired judgment, abstract thinking, and obsessive rituals were absent.  Thought process was normal except for the reported intrusive thoughts.  The Veteran's memory was normal.  Homicidal ideation was absent.  With regard to suicidal ideation, the Veteran reported that in dreams, he has a feeling that he is going to die and that at times he feels dead.

The examiner concluded that the Veteran's prognosis was guarded.  He continued be very symptomatic and had multiple physical problems that were limiting his potential.  The examiner assigned a GAF score of 35 and noted that the best GAF score from the previous year was 45.  The examiner opined that the Veteran is unable to establish and maintain effective work and social relationships.  However, he has no difficulty with understaining simple or complex commands.  The examiner also concluded that the appellant did not appear to pose any threat of persistent danger or injury to self or others.  

Subsequent VA medical records from July 2010 to May 2011 note continued treatment for PTSD symptoms, which include nightmares, intrusive thoughts, survival guilt, isolation, and avoidance of crowds.  GAF scores ranged from 54 to 60.  Mental status examination continued to indicate that the Veteran was clean and well shaved.  His affect was appropriate and his mood was dysphoric.  He was logic, coherent, and relevant.  He denied any audiovisual hallucinations or suicidal or homicidal ideas.  There were no delusions or flight of ideas detected.  The Veteran's memory was intact and he was oriented to the three spheres.   Additionally, judgment was good and insight was fair.  The treating physician indicated that the Veteran's PTSD symptoms remained chronic and moderately severe.  However, there was no overt psychotic, depressive, or manic symptom detected.  

In a July 2011 VA treatment record, the Veteran reported that that he took good care of his parents and sons.  On mental status, it was noted that the Veteran looked anxious but was cooperative.  There were no other changes in the mental status examination.  A GAF score of 44 was assigned.  In a subsequent January 2012 VA medical record, the appellant reported that he had greater difficulty with PTSD and depression symptoms (low energy, sadness, and hopeless).  He also stated that he was unmotivated to do anything.  On mental status examination, the Veteran's posture was comfortable and his eye contact and grooming were good.  His motor and speech rate, rhythm, and volume were normal.  His articulation was clear.  His affect was depressed and sad and his intensity was appropriate.  His thought content was depressive and his thought content was coherent.  There was no report of suicidal ideation.  A GAF score of 46 was assigned.  Subsequent records dated from June 2012 to September 2012 demonstrate similar symptoms with GAF scores of 44.  

VA medical records from August 2014 to January 2016 note continued treatment for PTSD symptoms, which included nightmares, hypervigliance, hyperarousal, irritability, avoidance, intrusive thoughts, and anxiety.  In an August 2013 VA medical record, it was noted that the Veteran reported a history of self-harm.  In this regard, the Veteran reported a history of suicidal ideation.  Specifically, the appellant stated that "he just wanted to sleep even if it means I don't wake up."  However, subsequent records are negative for suicidal ideation, plan, or intent.  In An August 2014 record, it was noted that the Veteran would be starting school for construction management.  He reported that his brother had a construction company and he wanted to assist him on the financial aspect of the company.  It was noted that the Veteran's son lived with him and worked for a gym.  The Veteran indicated that he had joined that gym and exercised several days a week.  The Veteran again denied suicidal ideations.  

The Veteran was provided an additional VA examination in March 2017, at which time chronic PTSD, persistent type insomnia, and alcohol use disorder in sustained remission were diagnosed.  The examiner concluded that it was not possible to differentiate what symptoms are attributable to each diagnosis.  

The examiner indicated that the Veteran's occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory with normal routine behavior.  

It was noted that the Veteran remained married, but had been separated for the past 4 years.  The Veteran indicated that he and his wife were not living together, but "were trying to work things out."  He described the relationship with his wife as "no good."  The marriage produced three children.  The Veteran reported that he and his wife separated because his wife was unfaithful while he was deployed.  He currently lived in Texas with his elderly mother.  His support system was described as ok and primarily consisted of some veteran friends.  The appellant's hobbies included watching the news.  He reported that he had stated taking classes on Tuesdays and Thursdays for electrical wiring.  

Occupationally, it was noted that the Veteran was unemployed.  However, while working, he denied any disciplinary problems, tardiness, or missing work altogether.

The Veteran described his typical mood as anxious.  Anhedonia was present.  The Veteran had a decreased appetite but stable weight.  Insomnia and fatigue were noted.  There was no psychomotor agitation or retardation.  The Veteran indicated that his libido had decreased.  He also reported feelings of worthlessness, guilt, and being self-critical.  Additionally, he was easily distracted.  With regard to recurrent thoughts of death, suicidal intent, or plan, the Veteran reported a history of suicidal ideation without plan, but indicated that there were no current thoughts at the time of the examination.  He also denied homicidal ideation.  Additional symptoms reported by the Veteran included nightmares, flashbacks, avoidance of large crowds, irritability and poor frustration tolerance, hypervigilance, suspiciousness of others, lack of trust, social isolation, and feelings of sadness.

It was noted that the Veteran had no issues with the ability to be present in a work setting for regular hours/shifts.  In this regard, it was noted that the appellant attended college at 9 a.m. every Tuesday and Thursdays.  There were also no issues with his ability to interact appropriately with coworkers/customers.  His ability to concentrate and focus on tasks for completion was fair and there were no issues to follow through with multiple tasks independently.  

The examiner reported that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impairment of short-and-long term memory (for example, retention of only highly learned material, while forgetting to complete tasks), disturbances of motivation and mood, and difficultly establishing and maintaining effective work and social relationships.  The examiner assigned a GAF score range of 55-60.

With regard to behavioral observation, the examiner noted that the Veteran arrived early and was dressed in casual, appropriate attire, and reflected good hygiene.  He also interacted in a cooperative and friendly manner.  The Veteran's speech was clear and of normal rate and volume.  His thoughts were logical and goal directed and void of evidence of formal thought disorder or audiovisual hallucinations.  His typical mood was described as anxious and his affect was blunted.  He denied any current suicidal ideation, intent, or plan.  Psychomotor activity level was within normal limits and judgment and insight were fair and intact.  

Analysis

As summarized in detail above, evidence shows that the Veteran exhibited symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short-and-long term memory, hypervigliance, disturbances of motivation and mood, and difficultly establishing and maintaining effective work and social relationships.  Such symptoms are contemplated by the current 50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The record also shows that the appellant exhibited episodic suicidal ideation during the period in question.  As set forth above, during an April 2010 VA examination, the appellant reported that in dreams, he has a feeling that he is going to die and that at times he feels dead.  During an August 2013 VA clinic visit, it was noted that the appellant reported a history of self-harm and suicidal ideation.  Specifically, the appellant stated that "he just wanted to sleep even if it means I don't wake up."  During a March 2017 VA examination, the appellant reported a history of suicidal ideation without plan, but indicated that there were no current thoughts at the time of the examination.  

As set forth above, suicidal ideation is one of the symptoms associated with a 70 percent disability rating.  Suicidal ideation involves a range from a passive wish not to awaken in the morning or a belief that others would be better off if the individual were dead, to transient but recurrent thoughts of committing suicide, to a specific plan.  Bankhead v. Shulkin, Vet. App. No. 15-2404 (March 27, 2017).  The Court has held that the criteria for a 70 percent rating "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id. at 11.  Given the evidence that the appellant's PTSD is manifested by episodic suicidal ideation, and affording him the benefit of the doubt, the Board concludes that a 70 percent rating for PTSD is warranted.  

The Board finds, however, that the preponderance of the evidence is against the assignment of a 100 percent rating for PTSD.  In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with or more nearly approximates the criteria required for a 100 percent rating.  In this regard, the Veteran's symptoms have not caused total occupational and social impairment.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran consistently exhibited adequate personal appearance and hygiene.  He exhibits no gross impairment in thought processes or communication, nor has he shown hallucinations or delusions.  He does not have memory loss for names of close relatives, his own occupation, or his own name.  The Board acknowledges that the April 2010 VA examiner opined that the Veteran is unable to establish and maintain effective work and social relationships and that the Veteran reported that he is isolated.  However, the evidence indicates that the appellant takes care of his parents, has a good relationship with his sons, and has a support system of other veteran.  Further, the Veteran attends school and has interests in helping with his brother's construction business.  Notably, the March 2014 VA examiner indicated that there were no issues with Veteran's ability to interact appropriately with coworkers/customers.  The Board acknowledges that the Veteran is separated, however, there is no indication that the separation is due to the Veteran's psychiatric disability.  Overall, the Board concludes that the Veteran's service-connected PTSD was not shown to cause total occupational and social impairment.

The Board also notes that throughout the rating period on appeal, GAF scores have ranged from 35 to 60, indicative of moderate to severe PTSD symptoms.  In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with moderate to serious symptomatology.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychiatric symptomatology.

In summary, the Board has considered all of the Veteran's PTSD symptoms that affect the level of occupational and social impairment.  After so doing, the Board concludes that a 70 percent rating is appropriate and that the preponderance of the evidence is against the assignment of a rating in excess of 70 percent.  


ORDER

Entitlement to a 70 percent rating for posttraumatic stress disorder (PTSD) is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


